13* Court of gppeate
NUECES COUNTY COURTHOUSE                                 CORPUS i:Q
901 LEOPARD, TENTH FLOOR
CORPUS CHRISTI TX 78401
                                                                                                           Mailed From 78401rrf^j->
   t^SS&r*!
         jul-• a"15              Hon. Christopher A. Prine
                                 Clerk, 1st Court of Appeals
                                 301 Fannin
                                 Houston, TX 77002-2066
                           7 .'OQSSSOeB               »jii«ii»i»,»ii,iiiiiini»itiiiii..i.i. ". 111. 113   Mm
                                                                               NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                               901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                               CORPUS CHRISTI, TEXAS 78401
                                                                               361-888-0416 (TEL)
JUSTICES
                                                                               361-888-0794 (FAX)
  NELDA V.RODRIGUEZ
 , DORI CONTRERAS GARZA
                                                                               HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                               ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L, LONGORIA                      Court of Sppeate                       100 E. CANO, 5TH FLOOR
                                                                               EDINBURG, TEXAS 78539
                                                                               956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER                  %tyitzznt% IBtetxitt of Cexasf           956-318-2403 (FAX)

                                                                               www. txcourts. gov/13thcoa

                                               July 7, 2015

        Hon. Christopher A. Prine
                                                                                       FILED IN
        Clerk, 1st Court of Appeals                                            1ST COURT OF APPEALS
        301 Fannin                                                               HOUSTON. TEXAS
        Houston, TX 77002-2066
                                                                                 JUL - 9 2015
                                                                               CHRISTQPHER    PRINE
                                                                                  ISTQPHER A. P
        Re:        Cause No. 01-15-00120-CV
                                                                              CLERK(


        Dear Mr. Prine:


              Attached please find Princella W. Steels' letter regardihg the above-referenced
        cause, received by this Court oh July 1, 2015.


                                                  Very truly yours,



                                                  Cecile Foy Gsanger, Clerk


        CFG:pf
        cc:   Princella W. Steels
SUBJECT: State briefly the problem on which you desire assistance.    (~s ' l\^J \jLJtG^U   CjX/
      dpm 4 l ^ S a
           Stimau^                         tj&awjMYo
                                                                                            W%fc
Name
Living Quarters: f^i' ^"d^J?                                         Work
                                                                                                     ~^m
DISPOSITION: (Inmate will not write in this space)
                     RECEIVED
                                                                                                           jf
  '                  JUL ©12015
                                                                                            fr   h
                13th COURT OF APPEALS               g^*7
&I-60 (Rev. 11-90)
                     N ' '•' .'n    "'^ ' V"'\ : \         ' ".V—\       N
                         / ' ) '       '-'•''„ " x    ' L.
                             TEXAS DEPARTMENT OF CRIMINAL JUSTICE — INSTITUTIONAL DIVISION

                                           INMATE REQUEST TO OFFICIAL
REASON FOR REQUEST: (Please check one)                                       "

PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION. THIS WILL SAVE TIME, GET YOUR REQUEST TO THE
PROPER PERSON, AND GET AN ANSWER TO YOU MORE QUICKLY.

1. •     Unit Assignment, Transfer (Chairman of Classification,                5. •   Visiting List (Asst. Director of classification, Administration
         Administration Building)                                                     Building)

2. •     Restoration ofLost overtime (Unit Warden-if approved, it              6. •   Parole requirements and related information (Unit Parole
         will be forwarded to the State Disciplinary Committee)                       Counselor)

3. •     Request for Promotion in Class or to Trusty Class                     7. •   Inmate Prison Record (Request for copy of record, infor-
         (Unit Warden- ifapproved, will be forwarded to the Director FILE0IN          mation onparole eligibility, discharge date, detainers-Unit
          m      ;• t- t                                      1STCOURT OFAPPEALS      /iWm;0,v,*rafi„„)
         ofClassification)                                        Houston, texas      Administration)

'4. '•   Clemency-Pardon, parole, earlyout-mandatorysupervisiSiL - 9 28)5 •           Personal Interview with a representative of an outside
         (Board of Pardons and Paroles, 8610 Shoal Creek BlvdL                        agency (Treatment Division, Administration Building)
         (                    ,                               CHRISTOPHER A. PRINE                                                                £
         Austin, Texas 78757)                                       At
                                                             clerkJJSC^I

t "'               '••.__ ujVUjafxji\fy{t/wwuru&Lj
                            (Nameand title-of official)
                                                                                           date: $>M //&
ADDRESS:      MM^^alM-Mm^ &LH4tiffiKt&/
                              *•
             f"•


SS # ^



V; jut fft

V." : I »4
-•-•"..   -wj V
31 g "
             33
$            is?

             n